Name: Commission Regulation (EEC) No 2470/87 of 13 August 1987 on arrangements for imports into France of certain textile products originating in South Korea
 Type: Regulation
 Subject Matter: Asia and Oceania;  trade;  international trade;  leather and textile industries
 Date Published: nan

 No L 228/ 1115. 8 . 87 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2470/87 of 13 August 1987 on arrangements for imports into France of certain textile products originating in South Korea Whereas the measures provided fox in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION Article 1 Without prejudice to the provisions of Article 2, imports into France of the category of products originating in South Korea and specified in the Annex hereto shall be subject to the quantitative limits set out in that Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1987 on common rules for imports of certain textile products originating in third countries ('), and in particular Article 11 thereof, Whereas Article 1 1 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into France of certain textile products (category 36), specified in the Annex hereto and originating in South Korea have exceeded the level referred to in paragraph 3 of the said Article 1 1 ; Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86, on 18 June 1987 South Korea was notified of a request for consulta ­ tions : Article 2 1 . Products as referred to in Article 1 , shipped from South Korea ot France before the date of entry into force of Regulation (EEC) No 2286/87, and not yet released for free circulation, shall be so released subject to the presen ­ tation of a bill of lading or other transport document proving that shipment actually took place before that date. 2. Imports of products shipped from South Korea to France from the date of entry into force of Regulation (EEC) No 2286/87 shall remain subject to the double ­ checking system described in Annex VI to Regulation (EEC) No 4136/86. 3 . In applying the provisions of paragraph 2, all quan ­ tities of products shipped from South Korea to France from 1 January 1987 and released for free circulation shall be deducted from the quantitative limit for 1987. This quantitative limit shall not, however, prevent the importation of products covered thereby but shipped from South Korea to France before the entry into force of Regulation (EEC) No 2286/87 or products covered by export licences issued as provided for in Regulation (EEC) No 2286/87. Whereas, pending the outcome of the requested consulta ­ tions, imports into France were made subject to a pro ­ visional quantitative restriction for the period from 18 June to 17 September 1987 by Commission Regulation (EEC) No 2286/87 (2); Whereas, in the course of consultations held on 6 August 1987, it was agreed that imports of products falling within category 36 into France should be subject to quantitative limits for the years 1987 to 1991 ; Whereas paragraph 13 of the said Article 11 provides for compliance with the quantitative limits to be ensured by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from South Korea into France beween 1 January 1987 and the date of entry into force of this Regulation must be set off against the quantitative limit for 1987 ; Article 3 Regulation (EEC) No 2286/87 is hereby repealed. Whereas this quantitative limit does not prevent the importation of products covered thereby but shipped from South Koreo to France before the entry into force of Regulation (EEC) No 2286/87 ; Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of. the European Communities. It shall apply until 31 December 1991 . (') OJ No L 387, 31 . 12. 1986, p . 42. 0 OJ No L 209, 31 . 7. 1987, p . 24. No L 228/ 12 Official Journal of the European Communities 15. 8 . 87 This Regulation shall be binding in its entirety and directly applicable in «11 Member States. Done at Brussels, 13 August 1987. For the Commission Manuel MARIN Vice-President ANNEX Cate ­ gory CCT heading No (1987) NIMEXE code (1987) Description Thirdcountry Units Member States Quantitative limits from 1 January to 31 December 36 51.04 B II III 51.01-54, 55, 56, 58 , 62, 64, 66, 72, 74, 76, 81 , 89, 93, 94, 97, 98 Woven fabrics of continuous artificial fibres, other than those for tyres of category 114 South Korea Tonnes F 1987 : 280 1988 : 297 1989 : 315 1990 : 334 \ 1991 : 354